
	
		II
		109th CONGRESS
		2d Session
		S. 3900
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Gregg (for himself,
			 Mr. Frist, Mr.
			 Burr, Mr. Cornyn, and
			 Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the quality and efficiency of health care, to provide the public with
		  information on provider and supplier performance, and to enhance the education
		  and awareness of consumers for evaluating health care services through the
		  development and release of reports based on Medicare enrollment, claims,
		  survey, and assessment data.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Quality Enhancement Act of
			 2006.
		2.Quality and
			 efficiency reports based on Medicare enrollment, claims, survey, and assessment
			 dataTitle XVIII of the
			 Social Security Act is amended by
			 adding at the end the following new section:
			
				1898.Quality and Efficiency Reports Based on Medicare
		  Data(a)PurposeThe
				purpose of this section is to provide for the development of reports based on
				Medicare data and private data that is publicly available or is provided by the
				entity making the request for the report in order to—
						(1)improve the
				quality and efficiency of health care;
						(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
						(3)provide the
				public with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
						(b)Procedures for
				the development of reports
						(1)In
				generalNotwithstanding section 552(b)(6) or 552a(b) of title 5,
				United States Code, not later than 12 months after the date of enactment of the
				Medicare Quality Enhancement Act of
				2006, the Secretary, in accordance with the purpose described in
				subsection (a), shall establish and implement procedures under which an entity
				may submit a request to a Medicare Quality Reporting Organization for the
				Organization to develop a report based on—
							(A)Medicare data
				disclosed to the Organization under subsection (c); and
							(B)private data that
				is publicly available or is provided to the Organization by the entity making
				the request for the report.
							(2)DefinitionsIn
				this section:
							(A)Medicare
				dataThe term ‘Medicare data’ means—
								(i)enrollment data
				under this title, including de-identified beneficiary enrollment data;
								(ii)all claims for
				reimbursement for all items and services furnished by a provider of services
				(as defined in section 1861(u)) or a supplier (as defined in section 1861(d))
				under part A or B in a research identifiable format;
								(iii)on and after
				January 1, 2008, all data relating to enrollment in, and coverage for,
				qualified prescription drug coverage under part D; and
								(iv)additional data
				files relating to the program under this title collected by the Secretary for
				the purpose of nationwide quality measurement and reporting based on surveys
				and assessment data determined appropriate by the Secretary.
								(B)Medicare
				Quality Reporting OrganizationThe term Medicare Quality
				Reporting Organization means an entity with a contract under subsection
				(d).
							(c)Access to
				Medicare data
						(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the disclosure of Medicare data to each Medicare Quality Reporting
				Organization.
						(2)All
				dataThe Secretary shall ensure that all Medicare data files
				(beginning with files from January 1, 1998) are disclosed under paragraph (1),
				including the most recent data files available to the Secretary. Not less than
				every 6 months, the Secretary shall update the information disclosed under
				paragraph (1) to Medicare Quality Reporting Organizations.
						(d)Medicare
				Quality Reporting Organizations
						(1)In
				general
							(A)In
				generalSubject to subparagraph (B), the Secretary shall enter
				into a contract with at least 4 private entities to serve as Medicare Quality
				Reporting Organizations under which an entity shall—
								(i)store the
				Medicare data that is to be disclosed under subsection (c); and
								(ii)develop and
				release reports pursuant to subsection (e).
								(B)RequirementThe
				Secretary shall enter into contracts with a sufficient number of entities to
				develop and release such reports in a timely manner.
							(2)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (1) only
				if the Secretary determines that the entity—
							(A)has the research
				capability to conduct and complete reports under this section;
							(B)has in
				place–
								(i)an information
				technology infrastructure to support the entire database of Medicare data;
				and
								(ii)operational
				standards to provide security for such database;
								(C)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency based on Medicare or private sector claims data; and
							(D)has a significant
				business presence in the United States.
							(3)Contract
				requirementsEach contract with an entity under paragraph (1)
				shall contain the following requirements:
							(A)Ensuring
				beneficiary privacyThe entity shall provide assurances that the
				entity will not use the Medicare data disclosed under subsection (c) in a
				manner that violates—
								(i)the Federal
				regulations (concerning the privacy of individually identifiable beneficiary
				health information) promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996; or
								(ii)sections 552 or
				552a of title 5, United States Code, with regards to the privacy of
				individually identifiable beneficiary health information.
								(B)DisclosureThe
				entity shall disclose—
								(i)any financial,
				reporting, or contractual relationship between the entity and any provider of
				services (as defined in section 1861(u)) or supplier (as defined in section
				1861(d)); and
								(ii)if applicable,
				the fact that the entity is not managed, controlled, and operated independently
				from any such provider of services or supplier.
								(C)Component of
				another organizationIf the entity is a component of another
				organization—
								(i)the entity shall
				maintain Medicare data and reports separately from the rest of the organization
				and establish appropriate security measures to maintain the confidentiality and
				privacy of the Medicare data and reports; and
								(ii)the entity shall
				not make an unauthorized disclosure to the rest of the organization of Medicare
				data or reports in breach of such confidentiality and privacy
				requirement.
								(D)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
								(i)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this section with respect to
				all Medicare data disclosed to the entity and each report developed by the
				entity.
								(ii)Disposition of
				data and reportsThe entity shall—
									(I)return to the
				Secretary all Medicare data disclosed to the entity and each report developed
				by the entity; or
									(II)if returning the
				Medicare data and reports is not practicable, destroy the reports and Medicare
				data.
									(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (1).
						(5)Review of
				contract in the event of a merger or acquisitionThe Secretary
				shall review the contract with a Medicare Quality Reporting Organization under
				this section in the event of a merger or acquisition of the Organization in
				order to ensure that the requirements under this section will continue to be
				met.
						(e)Development and
				release of reports based on requests
						(1)Request for a
				report
							(A)Request
								(i)In
				generalThe procedures established under subsection (b)(1) shall
				include a process for an entity to submit a request to a Medicare Quality
				Reporting Organization for a report based on Medicare data and private data
				that is publicly available or is provided by the entity making the request for
				the report. Such request shall comply with the purpose described in subsection
				(a).
								(ii)Request for
				specific methodologyThe process described in clause (i) shall
				permit an entity making a request for a report to request that a specific
				methodology be used by the Medicare Quality Reporting Organization in
				developing the report. The Organization shall work with the entity making the
				request to finalize the methodology to be used.
								(iii)Request for a
				specific MQROThe process described in clause (i) shall permit an
				entity to submit the request for a report to any Medicare Quality Reporting
				Organization.
								(B)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time a request for a report is finalized under subparagraph
				(A) by a Medicare Quality Reporting Organization, the Organization shall make
				available to the public, through the Internet website of the Centers for
				Medicare & Medicaid Services and other appropriate means, a brief
				description of both the requested report and the methodology to be used to
				develop such report.
							(2)Development and
				release of report
							(A)Development
								(i)In
				generalIf the request for a report complies with the purpose
				described in subsection (a), the Medicare Quality Reporting Organization may
				develop the report based on the request.
								(ii)RequirementA
				report developed under clause (i) shall include a detailed description of the
				standards, methodologies, and measures of quality used in developing the
				report.
								(B)Review of
				report by Secretary to ensure compliance with privacy
				requirementPrior to a Medicare Quality Reporting Organization
				releasing a report under subparagraph (C), the Secretary shall review the
				report to ensure that the report complies with the Federal regulations
				(concerning the privacy of individually identifiable beneficiary health
				information) promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and sections 552 or 552a of title 5, United States Code,
				with regards to the privacy of individually identifiable beneficiary health
				information. The Secretary shall act within 30 business days of receiving such
				report.
							(C)Release of
				report
								(i)Release to
				entity making requestIf the Secretary finds that the report
				complies with the provisions described in subparagraph (B), the Medicare
				Quality Reporting Organization shall release the report to the entity that made
				the request for the report.
								(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
									(I)Updated
				descriptionAt the time of the release of a report by a Medicare
				Quality Reporting Organization under clause (i), the entity shall make
				available to the public, through the Internet website of the Centers for
				Medicare & Medicaid Services and other appropriate means, an updated brief
				description of both the requested report and the methodology used to develop
				such report.
									(II)Complete
				reportNot later than 1 year after the date of the release of a
				report under clause (i), the report shall be made available to the public
				through the Internet website of the Centers for Medicare & Medicaid
				Services and other appropriate means.
									(f)Periodic review
				of reportsThe Secretary shall periodically review reports
				released under subsection (e)(2)(C) to ensure that such reports comply with the
				purpose described in subsection (a). The Secretary may terminate a contract
				with a Medicare Quality Reporting Organization if the Secretary determines that
				there is a pattern of reports being released by the Organization that do not
				comply with such purpose.
					(g)Fees
						(1)Fees for
				SecretaryThe Secretary shall charge a Medicare Quality Reporting
				Organization a fee for—
							(A)disclosing the
				data under subsection (c); and
							(B)conducting the
				review under subsection (e)(2)(B).
							The
				Secretary shall ensure that such fees are sufficient to cover the costs of the
				activities described in subparagraph (A) and (B).(2)Fees for
				MQROA Medicare Quality Reporting Organization may charge an
				entity making a request for a report a reasonable fee for the development and
				release of the report.
						(h)RegulationsNot
				later than 6 months after the date of enactment of the
				Medicare Quality Enhancement Act of
				2006, the Secretary shall prescribe regulations to carry out this
				section.
					(i)GAO studies and
				report
						(1)StudiesThe
				Comptroller General of the United States shall conduct a study on each of the
				following:
							(A)The feasibility
				of requiring Medicare Advantage organizations under part C to share utilization
				and quality data with the Secretary for the purpose of releasing such
				information to Medicare Quality Reporting Organizations under this
				section.
							(B)The Medicare data
				released to Medicare Quality Reporting Organizations under subsection (c) in
				order to determine the accuracy of such data with respect to—
								(i)the coding of
				demographic data;
								(ii)diagnosis and
				procedures; and
								(iii)any other data
				elements important for the development of reports under this section in
				accordance with the purpose described in subsection (a).
								(2)ReportNot
				later than 12 months after the date of enactment of the
				Medicare Quality Enhancement Act of
				2006, the Comptroller General of the United States shall submit a
				report to Congress on each of the studies conducted under paragraph (1)
				together with recommendations for such legislation and administrative actions
				as the Comptroller General considers
				appropriate.
						.
		3.Quality Advisory
			 Board
			(a)EstablishmentNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish within the Office of the Secretary a
			 board to be known as the Quality Advisory Board (in this section referred to as
			 the Board).
			(b)MembershipThe
			 members of the Board shall include, but not be limited to, an appropriate
			 number of representatives of—
				(1)groups
			 representing Medicare beneficiaries;
				(2)groups
			 representing providers of services (as defined in subsection (u) of section
			 1861 of the Social Security Act (42 U.S.C. 1395x)) and suppliers (as defined in
			 subsection (d) of such section) receiving reimbursement under the Medicare
			 program;
				(3)purchasers and
			 employers or groups representing purchasers and employers;
				(4)organizations
			 focused on the development of quality health care measures;
				(5)researchers or
			 research institutions with experience in the measurement of, and reporting on,
			 health care quality; and
				(6)health plans or
			 groups representing health plans.
				(c)DutiesThe
			 duties of the Board are as follows:
				(1)To coordinate
			 existing collaborative efforts identifying quality and efficiency health care
			 measures.
				(2)To provide the
			 Secretary of Health and Human Services with recommendations for the development
			 of model quality health care measurements.
				(3)To submit
			 requests to Medicare Quality Reporting Organizations under section 1898 of the
			 Social Security Act, as added by section 2, for reports on existing recommended
			 model quality and efficiency health care measures.
				(4)To examine how
			 clinical registries can be linked to Medicare data (as defined in subsection
			 (b)(2)(A) of such section 1898) in order to develop reports on the quality and
			 efficiency of providers of services (as defined in subsection (u) of section
			 1861 of the Social Security Act (42 U.S.C. 1395x)) and suppliers (as defined in
			 subsection (d) of such section).
				(5)Other duties
			 determined appropriate by the Secretary.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Health and Human Services such sums as may be necessary for the
			 purpose of carrying out this section.
			4.Research access
			 to Medicare data and reporting on performanceThe Secretary of Health and Human Services
			 shall permit researchers that meet existing criteria used to evaluate the
			 appropriateness of the release of Centers for Medicare & Medicaid Services
			 (CMS) data for research purposes to—
			(1)have access to all Medicare data (as
			 defined in section 1898(b)(2)(A) of the Social Security Act, as added by
			 section 2); and
			(2)report on the
			 performance of providers of services (as defined in subsection (u) of section
			 1861 of such Act (42 U.S.C. 1395x)) and suppliers (as defined in subsection (d)
			 of such section), including reporting in a provider- or supplier-identifiable
			 format.
			
